DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The particles (p).  Applicant must elect a single species of i.-iv. from the particles (p) as defined by the specification as filed.  The species are as follows:
Calcium carbonate or cement, as provided on page 15 of the specification 
as filed.
Silica or sand, as provided on page 16 of the specification as filed.
Clay, as provided on page 16 of the specification as filed.
Carbon black, as provided on pages 16-17 of the specification as filed.
The first block (A).  Applicant must elect a single species of i.-ix. for first block (A), as defined by the specification as filed.  The species are as follows:
i.	U3, as defined by the specification as filed;
ii.	U4, as defined by the specification as filed;
iii.	U5, as defined by the specification as filed;
iv.	U6, as defined by p. 15, l. 23-30 of the specification as filed;
U7, as defined by p. 16, l. 9-11 of the specification as filed;
U8, as defined by p. 16, l. 24- p. 17, l. 14;
Vinylaromatic units as defined by p. 17, l. 15-16;
Fluorinated monomer units, as defined by p. 17, l. 17-18; or
Any specific combination of the above, so long as such is supported by the specification as filed.
The Examiner notes, should Applicant identify another group as a species for A in the specification as filed that was not noted above, Applicant may point out such a species should election thereof be desired.
The second block (B).  Applicant must elect a single species of i.-vi. for second block (B), as defined by the specification as filed.  The species are as follows.
i.	U1, as defined by the specification as filed; 
ii.	U2, as defined by the specification as filed;
iii.	U3, as defined by the specification as filed;
iv.	U4, as defined by the specification as filed;
v.	U5, as defined by the specification as filed; or
vi.	Any specific combination of the above, so long as such is supported by the specification as filed.
The particles capable of providing a gas barrier effect.  Applicant must elect from the following:
i.	Latex, as claimed by dependent claims 2-7 and 18.
ii.	Silica, as claimed by dependent claims 8-11.
Applicant is required, in reply to this action, to elect a single species for each of a. through d. as defined above to which the claims shall be restricted if no generic claim is 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Currently, the following claims are generic:  1 and 12
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
		(A) 	all alternatives have a common property or activity; AND
		(B)(1) 	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
		(B)(2) 	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of for each of species a. through d. are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



ADL
04/12/21